                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

 KIMBERLANA ELKINS
                                                    CIVIL ACTION
 VERSUS
                                                    NO. 18-1035-JWD-EWD
 JOE EDWARD BRADSHAW, ET AL.

                                      RULING AND ORDER

        This matter comes before the Court on the Motion for Partial Summary Judgment (Doc.

4) filed by Plaintiff Kimberlana Elkins (“Plaintiff”). Defendant GEICO Casualty Company

(“Defendant”) opposes the motion. (Doc. 6.) Plaintiff filed a reply (Doc. 12), and Defendant

filed a surreply (Doc. 14). Oral argument is not necessary. The Court has carefully considered

the law, the facts in the record, and the arguments and submissions of the parties and is prepared

to rule. For the following reasons, Plaintiff’s motion is denied.

   I.      Relevant Background

           A. Relevant Facts

        This is a rear-end collision case. Plaintiff was the front driver, and Defendant Joe

Edward Bradshaw ran into her.

        The parties have presented conflicting versions of what happened. Specifically, Plaintiff

testified in her deposition that she was driving when traffic came to a “dead stop.” (Pl. Dep. 25,

Doc. 4-3.) She stated that she saw “this truck flying behind” her so she tapped her brakes several

times to signal for it to stop. (Id. at 25–26) She “pulled up trying to get as close as [she] could . .

. to try to give him enough room as [she] could and . . .it just didn’t work, so he hits” her several

times. (Id.) She claimed the other driver apologized for what happened. (Id.)
        Conversely, Defendant Bradshaw submitted an affidavit in which he said he was directly

behind the Plaintiff’s vehicle, and “[t]here were no vehicles immediately in front of the

Plaintiff’s vehicle in the center lane.” (Def. Aff. ¶ 4, Doc. 6-1.) Defendant Bradshaw testified

that, as he approached the “high rise” over the Industrial Canal on Interstate 10, “Plaintiff’s

vehicle was moving slowly (less than 30 miles per hour) and was not maintaining a constant

speed. The Plaintiff’s vehicle was continuously accelerating and decelerating for no apparent

reason.” (Id. ¶ 5.) When he “attempted to change into the right (outside) lane to pass the

Plaintiff’s vehicle, the Plaintiff’s vehicle also moved over into the right (outside) lane directly in

front of [him].” (Id. ¶ 6.) Defendant Bradshaw tried to change back into the center lane to pass

Plaintiff’s car, but Plaintiff’s car also went into the center lane in front of him and “abruptly

stopped,” with “no vehicle directly in front of the Plaintiff’s vehicle that would have caused her

to abruptly stop like she did.” (Id. ¶ 7.) Defendant Bradshaw asserts: “because of the Plaintiff’

erratic driving, and abrupt stop, I was unable to stop in time to avoid striking the rear of her

vehicle. (Id. ¶ 8.) He avers that he only hit Plaintiff’s vehicle once, not three (3) times as

Plaintiff claims. (Id. ¶ 9.) He also denies admitting fault to Plaintiff or a police officer. (Id. ¶ 10.)

            B. Parties’ Arguments

        Plaintiff seeks partial summary judgment on the issue of liability, leaving causation and

quantum for another day. Plaintiff claims that Defendant Bradshaw allegedly admitted to

liability. Plaintiff primarily relies on her own deposition testimony and the presumption of

negligence in rear-end collision cases.

        Defendant responds that (1) the motion is premature, as there is a pending motion to

remand; (2) Plaintiff’s deposition and exhibits are not competent summary judgment evidence

because they are not certified or attached to an affidavit; (3) many of Plaintiff’s statements are



                                                   2
irrelevant; and (4) there are genuine issues of material facts, including the fact that the rear-end

collision presumption is rebuttable, either through comparative fault, the sudden emergency

doctrine, or the fact that the accident was inevitable.

         Plaintiff replies by submitting a video. Plaintiff asserts: “The footage captured on the

police body camera may be found or determined to undermine or impeach the defendant’s

affidavit filed in opposition to Plaintiff’s motion for summary judgment.” (Doc. 12.)

         Defendant replies that the video is not competent summary judgment evidence. Further,

Defendant maintains that the video (which consists of the parties being interviewed by a police

officer) does not contradict Defendant Bradshaw’s account. According to Defendant, granting

Plaintiff’s motion would require a credibility call which is inappropriate for summary judgment.

   II.      Relevant Standard

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). If the mover bears his burden of showing that there is no genuine issue of fact, “its

opponent must do more than simply show that there is some metaphysical doubt as to the material

facts. . . . [T]he nonmoving party must come forward with ‘specific facts showing that there is a

genuine issue for trial.’ ” See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586–87, 106 S. Ct. 1348 (1986) (internal citations omitted). The non-mover's burden is not

satisfied by “conclusory allegations, by unsubstantiated assertions, or by only a ‘scintilla’ of

evidence.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal

quotations omitted). “Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ‘genuine issue for trial.’ ” Matsushita Elec. Indus. Co.,

475 U.S. at 587. Further:



                                                  3
          In resolving the motion, the court may not undertake to evaluate the credibility of
          the witnesses, weigh the evidence, or resolve factual disputes; so long as the
          evidence in the record is such that a reasonable jury drawing all inferences in favor
          of the nonmoving party could arrive at a verdict in that party's favor, the court must
          deny the motion.

International Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).

   III.      Discussion

          The Court has carefully reviewed the evidence and finds that partial summary judgment

on the issue of liability is not warranted. Plaintiff is correct that there is a presumption of

negligence on the following driver in a rear-end collision, but that presumption is rebuttable.

Specifically, this Court has explained:

          La. R.S. § 32:81(A) provides that “the driver of a motor vehicle shall not follow
          another vehicle more closely than is reasonable and prudent, having due regard for
          the speed of such vehicle and the traffic upon and the condition of the highway.”
          “[W]ith regard to the following motorist, the law has established a rebuttable
          presumption that a following motorist who strikes a preceding motorist from the
          rear has breached the standard of conduct prescribed by LSA–R.S. 32:81A and is
          therefore liable for the accident.” Harbin v. Ward, 2013 CA 1620, 147 So. 3d 213,
          218 (La. App. 1 Cir. May 29, 2014). “However, ‘[t]he presumption does not in and
          of itself preclude an apportionment of fault to the lead driver where negligence can
          be shown.’ In fact, ‘[n]otwithstanding the presumption of negligence, a favored
          motorist can still be assessed with comparative fault if his substandard conduct
          contributed to the cause of the accident. [O]nce the presumption of negligence
          attaches to the defendant, the ordinary rules of comparative negligence apply and,
          thus, a plaintiff's damages may be reduced by the degree that he was comparatively
          at fault.’ ” Ervin v. Shelter General Ins. Co., Civil Action No. 14-47, 2015 WL
          1757869, at * 2 (M.D. La. April 17, 2015) (citing Matherne v. Lorraine, 2003 CA
          2369, 888 So. 2d 244, 246 (La. App. 1 Cir. Sept. 17, 2004) (“... Louisiana law does
          not require a following motorist to be completely free from fault before a lead
          motorist can be found comparatively negligent....”)). See also, Flores-Marin v.
          Osborn, 2017 CW 0656, 2017 WL 2839143, at * 1 (La. App. 1 Cir. June 30, 2017)
          (“Although a legal presumption exists that a following motorist who collides into
          the rear end of a leading automobile is at fault, the presumption does not in and of
          itself preclude an apportionment of fault to the lead driver where negligence can be
          shown.”).




                                                    4
Byrd v. Norman, No. CV 16-563-JWD-EWD, 2017 WL 5986470, at *6 (M.D. La. Nov. 14,

2017), report and recommendation adopted sub nom. Byrd v. P&S Transportation, LLC, No. CV

16-563-JWD-EWD, 2017 WL 5985560 (M.D. La. Dec. 1, 2017).

         Here, when reviewing the record as a whole (particularly Defendant Bradshaw’s affidavit

(Doc. 6-1)), the Court finds that a reasonable juror could find that Defendants rebutted the

presumption of negligence and that Plaintiff is contributorily negligent for the accident. The

video does not change that conclusion. In short, numerous genuine issues of material fact

preclude summary judgment, so Plaintiff’s motion will be denied.

   IV.      Conclusion

         Accordingly,

         IT IS ORDERED that the Motion for Partial Summary Judgment (Doc. 4) filed by

Plaintiff Kimberlana Elkins is DENIED.

         Signed in Baton Rouge, Louisiana, on April 30, 2019.

                                                S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                                 5
